Citation Nr: 1022578	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  07-13 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating for chronic 
lateral right elbow epicondylitis (dominant), currently 
evaluated as 20 percent disabling.  

2.  Entitlement to an increased disability rating for rotator 
cuff injury, right shoulder, associated with chronic lateral 
right elbow epicondylitis (dominant), currently evaluated as 
10 percent disabling.  

3.  Entitlement to an increased disability rating for carpal 
tunnel syndrome, right wrist, associated with chronic lateral 
right elbow epicondylitis (dominant), currently evaluated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from November 1982 to 
October 1985.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in August 2006, 
a statement of the case was issued in November 2006, and a 
substantive appeal was received in April 2007.  A personal 
hearing at the RO was held in July 2007.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is claiming that his service-connected right 
elbow, right shoulder and right wrist disabilities warrant 
increased disability ratings.  The Veteran was afforded a VA 
examination in March 2007 with a physician's assistant.  
However, at the July 2007 RO hearing, the Veteran testified 
that the severity of his service-connected disabilities had 
worsened since the examination.  While a new examination is 
not required simply because of the time which has passed 
since the last examination, VA's General Counsel has 
indicated that a new examination is appropriate when there is 
an assertion of an increase in severity since the last 
examination.  VAOPGCPREC 11-95 (1995). 

Additionally, although the March 2007 VA examiner reported 
range of motion findings under what was referred to as the 
DeLuca criteria, there was no indication of what point (in 
degrees) that any motion was so limited by pain, and there 
was no information regarding any additional functional loss 
due to weakness, fatigue, or incoordination.  See DeLuca v. 
Brown, 8 Vet.App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (1998).  

Under the circumstances, based on the Veteran's hearing 
testimony and given the deficiencies in the prior VA 
examination, the Board finds that new VA examination(s) is 
necessary to determine the current extent of the Veteran's 
service-connected right elbow, right shoulder and right wrist 
disabilities. 

Moreover, based on a review of the record, it appears that 
the Veteran receives continuing treatment at the VA.  However 
the most recent VA treatment records associated with the 
claims file are from July 2007.  As VA medical records are 
constructively of record and must be obtained, the RO should 
obtain VA treatment records from July 2007 to the present.  
See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet.App. 611 
(1992).   

Accordingly, the case is REMANDED for the following actions:

1.  Appropriate action should be taken to 
obtain copies of all VA treatment records 
from July 2007 to the present. 

2.  The Veteran should be scheduled for 
appropriate VA examination(s) to 
determine the severity of his service-
connected right elbow, right shoulder and 
right wrist disabilities.  The claims 
folder should be made available to the 
examiner(s) for review.  

With respect to the right elbow and right 
shoulder, the appropriate examiner should 
conduct range of motion testing and, to 
the extent possible, should indicate (in 
degrees) the point at which any motion is 
limited by pain.  The examiner should 
also offer an opinion as to the extent, 
if any, of additional functional loss due 
to incoordination, weakness and fatigue, 
including during flare-ups.  

With respect to carpal tunnel syndrome of 
the right wrist, the appropriate examiner 
should opine as to whether this 
disability results in more than mild 
incomplete paralysis.  The examiner 
should also comment on the Veteran's 
functional impairment with respect to his 
activities of daily living and the effect 
on his employment and daily life.  

3.  In the interest of avoiding future 
remand, the RO should then review the 
examination report(s) to ensure that the 
applicable rating criteria have been 
clearly addressed with respect to each 
disability.  If not, appropriate action 
should be taken to remedy any such 
deficiencies in the examination report. 

4.  Thereafter, the issues on appeal 
should be
readjudicated.  If the benefits sought on 
appeal are not granted, the Veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


